Citation Nr: 1827658	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-25 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for coronary artery disease.

2. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella;

3. Entitlement to a compensable evaluation for right foot plantar fasciitis with heel spurs.

4. Entitlement to a compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 1986, April 2004 to October 2004, and from May 2005 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction has since been transferred to the St. Louis, Missouri RO. In July 2017, a different Veterans Law Judge remanded these issues to schedule a Board hearing; the case has since been assigned to the undersigned.

In April 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. He also testified at a RO hearing before a Decision Review Officer in May 2013; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Veteran noted that he applied for Social Security Administration (SSA) disability benefits during his April 2018 Board hearing. The record does not reflect that records pertaining to his SSA claim have been sought by VA. Because SSA records are constructively of record, they must be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In February 2009, the Veteran signed medical releases for the Ankle and Foot Center and the Heart and Vascular Institute. Though he was notified that VA attempted to retrieve these records, he was never notified that such records were not obtained. As a result, the AOJ should attempt to obtain new medical releases from the Veteran and attempt to obtain such records in compliance with 38 C.F.R. § 3.159(c). [The record reflects that development is currently being done for a medical release submitted in April 2018 for Dr. B. Sreenath and Dr. J. Strickland. See April 2018 correspondence. As such, the Board will not address it at this time.]

The Veteran has stated that he received treatment at the VA Medical Center (VAMC) in Bay Pines. See, e.g., May 2013 RO hearing. Because those records have not been associated with the claim file, the AOJ should obtain them on remand. Additionally, the Veteran moved from Florida to Missouri during the appeal period, so VA treatment records from the VAMC where he now lives should be retrieved as well.

During his April 2018 Board hearing, the Veteran indicated that his disabilities have worsened. The only VA examinations for his disabilities occurred in August 2009 (for all issues except a hearing loss disability) and November 2009 (for a hearing loss disability). Even though the Veteran submitted Disability Benefit Questionnaires (DBQs) for his coronary artery disease and left knee, it has been more than eight years since his last VA examination. As a result, contemporaneous examinations are required to assess the current severity of his service-connected disabilities. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from the Bay Pines VAMC and his local Missouri VAMC from February 2009 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for his disabilities, notably records from the Ankle and Foot Center and the Heart and Vascular Institute [it should also continue development for the April 2018 medical release for Dr. Sreenath and Dr. Strickland currently being undertaken]. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. The AOJ should request directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

4. After the above development has been completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his coronary artery disease. The entire record (including this remand) must be reviewed and such review should be noted. The examiner should describe the nature, frequency and severity of symptoms found.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

5. After the development in the first three instructions has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion measurements must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances, and, if possible, with range of motion measurements of the opposite undamaged joint. If pain is noted, the point in the range of motion at which pain starts should be clearly noted. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. Merely a statement that the examiner is unable to witness the degree of additional loss of range of motion is insufficient without further explanation as described above.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

6. After the development in the first three instructions has been completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his right foot plantar fasciitis. The entire record (including this remand) must be reviewed and such review should be noted. The examiner should describe the nature, frequency and severity of symptoms found.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

7. After the development in the first three instructions has been completed, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss disability. The examiner should review the claim file and note such review was conducted. In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown). 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


